Citation Nr: 1451498	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying, among other issues, the claim currently on appeal.  

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The Board notes that the Veteran was also denied entitlement to service connection for a low back disability in the November 2010 rating decision.  The Veteran did submit a timely notice of disagreement regarding this decision.  However, he specifically limited his appeal to the Board (VA Form 9) to the issue of entitlement to service connection for a right knee disability.  As such, the issue of entitlement to service connection for a low back disability is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a January 1984 pre-enlistment note, the Veteran suffered a right knee injury in 1983.  The Veteran was not yet on active duty.  It was noted that the Veteran had no problems with the knee since this injury and examination revealed a full range of motion with no swelling, tenderness, effusion or instability.  X-rays were also negative.  The Veteran was diagnosed with status post internal derangement of the right knee.  

It is presently unclear as to whether this injury resulted in a chronic disability associated with the Veteran's current right knee disability.  There is no complete enlistment examination of record.  As such, no disability of the right knee is shown by the record to have been noted when the Veteran was examined and accepted for service.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

In sum, the law as interpreted under Cotant, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner, 370 F.3d at 1096.  

There is also no evidence of injury or complaints associated with the right knee during active military service.  The record reflects that the Veteran suffered a number of injuries during military service.  In May 1985, the Veteran was injured when a set of bleachers that he was sitting on collapsed.  The Veteran fell 6 feet and landed on his feet.  He denied any pain except minor pain in the shin.  He also noted headaches for two days and pain over the left posterior neck since straining on chin-up bars three days earlier.  The neck pain was slowly improving.  The Veteran was diagnosed with a mild neck strain.  The Veteran also injured his right shoulder in a motor vehicle accident in September 1986.  The Veteran was also seen in October 1988 with complaints of low back pain for the previous three days.  It was noted that the Veteran slid off of the end of a pick-up truck.  X-rays were negative for fracture.  The Veteran was diagnosed with a low back muscle strain.  He continued to complain of intermittent low back pain with radiation into the extremities upon treatment in December 1988.  The Veteran was also diagnosed with a low back muscle strain after lifting boxes in May 1987.  None of these records reflect complaints or injury associated with the right knee. 

Post-service records confirm that the Veteran has a current right knee disability.  In June 2010, the Veteran was seen as a new patient with VA with complaints of right knee pain and back pain.  The Veteran reported a 20 year history of right knee pain, stating that he was seen while in boot camp but was able to finish boot camp.  The Veteran reported going to sick call while in service.  However, it was noted by the physician that there was no mention of knee pain in the record.  X-rays revealed a normal right knee for a person of the Veteran's age.  There was a small incidental bone island in the medial femoral condyle.  

In September 2010, the Veteran reported that he may have injured his knee during boot camp 15 to 20 years earlier.  However, he never sought medical attention.  It was noted that a recent magnetic resonance image (MRI) revealed a tear of the posterior horn of the medial meniscus and a deficient ACL of the right knee.  It was noted that the Veteran had been experiencing worsening knee pain for the past two to three years.   

Finally, the record contains a private medical report from a physician with the initials D.E.G.  According to a June 2012 statement, Dr. G indicated that while the Veteran had a football injury prior to service, this apparently healed without much problem.  He went on to state that he felt the Veteran's initial injury was a football injury.  However, it was most likely aggravated by multiple episodes of injury in the military including a bleacher collapse, falling off of the back of a truck and exercise training.  Dr. G clarified in an April 2013 statement that the subject information was supplied entirely by the patient and he had no way of verifying or denying that information.  As such, the mere recitation of a veteran's self-reported lay history, even if by a medical professional, does not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).

In light of all of the above facts, the Board finds that the Veteran should be scheduled for a VA examination to determine the etiology of his right knee disability.  Initially, the examiner is asked to opine as to whether there is clear and unmistakable evidence demonstrating that a right knee disability preexisted military service.  If so, the examiner should then opine as to whether there is clear and unmistakable evidence that this preexisting disability was NOT permanently aggravated as a result of military service.  

If the answer to either of the above questions is in the negative, then the presumption of soundness attaches.  The examiner should then opine as to whether it is at least as likely as not that a current right knee disability manifested during, or as a result of, active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding the etiology of his current right knee disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination.  The examiner is to perform all indicated tests and studies, including X-rays and range of motion testing, and identify all current right knee disabilities.  The examiner is then to address the following:

(a) Did the Veteran's right knee condition, which was not noted upon entry into service, "clearly and unmistakably" (obviously and manifestly) exist prior to the Veteran's entry into military service?

(b) If the answer to question (a) is "Yes," was the claimed condition "clearly and unmistakably" not aggravated by military service?  

(c) If the answer to either (a) or (b) is "No," assume for the purposes of answering the following question that the claimed condition did not exist prior to service.  Is it "at least as likely as not" (50 percent or greater probability) that the claimed condition was incurred in or caused by an in-service injury, event or disease?  

A complete rationale must be provided for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the reasons for this should be fully explained.  

2.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



